Under the circumstances of this case, the failure of the defendant’s attorney to commence a CPLR article 78 proceeding on behalf of the defendant in order to challenge the determination of the Board of Examiners of Sex Offenders (hereinafter the Board) that he was required to register under the Sex Offender Registration Act (see Correction Law art 6-C) as a sex offender in New York constituted ineffective assistance of counsel (cf. People v Reitano, 68 AD3d 954 [2009]). Further, as the People correctly concede, the Board should have refrained from requiring the defendant to register as a sex offender, as his underlying California offense could not serve as a basis for eligibility (see Correction Law § 168-a [2] [d] [ii]).
The defendant’s remaining contentions need not be reached *978in light of our determination. Dillon, J.P., Angiolillo, Florio and Cohen, JJ., concur.